Title: To Thomas Jefferson from Henry Dearborn, 27 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department Octr: 27th: 1808.
                        

                        I have the honor of proposing for your approbation Benjamin Champney of Massachusetts to be appointed a First Lieutenant in the Regiment of Riflemen in the service of the U.S.
                  
                  Accept, Sir, &c.
                        
                            
                        
                    